DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election without traverse of Species I directed to Figs. 1A-2 (claims 1-4 and 11-12) in the reply filed on November 14th, 2022 is acknowledged. 
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 11-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 11-12 of U.S Patent No. 11,107,841 B2 in view of Grunthaner (Patent no.: US 8,549,738 A1).  The recited limitations of the patent correspond to most of limitations of the instant application for claims 1-4 and 12 (see comparison table below). However, the patent does not include the limitations that the first connection pad is directly disposed on the one surface of the substrate as recited in claim 1 of the instant application.  Grunthaner discloses display device comprising first connection pad (pad 116) is directly disposed on one surface of a substrate (top surface of panel 102) and second connection pad (pad 142) is directly disposed on the opposite surface of the substrate (see Fig. 1A and column 4, lines 38-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the first connection pad of the instant application to formed directly on the one surface of the substrate as same as the structure of Grunthaner because having the modified structure would reduce the overall thickness of the display panel for alleviating thermal expansion and further reduce manufacturing cost. 
Instant Application: 
U.S. Patent No. 11,107,841 B2:
Claim 1. 
A display panel, comprising: a substrate; a plurality of micro light emitting diodes (LEDs) arranged on one surface of the substrate; and a plurality of side wirings formed at an edge of the substrate to electrically connect the one surface of the substrate to an opposite surface to the one surface, wherein each of the plurality of side wirings is connected to the one surface, a side end surface, and the opposite surface to the one surface of the substrate, wherein both ends of each of the plurality of side wirings are electrically connected to a first connection pad and a second connection pad formed at the edge of the substrate, respectively, wherein the first connection pad is directly disposed on the one surface of the substrate and the second connection pad is directly disposed on the opposite surface of the substrate, and wherein both ends of each of the plurality of side wirings cover the first connection pad and the second connection pad.
Claim 1. 
A display panel, comprising: a thin film transistor glass substrate; a plurality of micro light emitting diodes (LEDs) arranged on one surface of the thin film transistor glass substrate; and a plurality of side wirings formed at an edge of the thin film transistor glass substrate to electrically connect the one surface of the thin film transistor glass substrate to an opposite surface to the one surface, wherein each of the plurality of side wirings is connected to the one surface, a side end surface, and the opposite surface to the one surface of the thin film transistor glass substrate, wherein both ends of each of the plurality of side wirings are electrically connected to a first connection pad and a second connection pad formed at the edge of the thin film transistor glass substrate, respectively, wherein the second connection pad is directly disposed on the opposite surface of the thin film transistor glass substrate, and wherein both ends of each side wiring cover the first connection pad and the second connection pad.
Claim 2. 
The display panel as claimed in claim 1, wherein the edge of the substrate corresponds to a dummy area not including an active area where the plurality of micro LEDs are arranged on the substrate.
Claim 2. 
The display panel as claimed in claim 1, wherein the edge of the thin film transistor glass substrate corresponds to a dummy area not including an active area where the plurality of micro LEDs are arranged on the thin film transistor glass substrate.
Claim 3. 
The display panel as claimed in claim 2, wherein the edge of the substrate is an area from an outermost portion of the substrate to the active area.
Claim 3. 
The display panel as claimed in claim 2, wherein the edge of the thin film transistor glass substrate is an area from an outermost portion of the thin film transistor glass substrate to the active area.
Claim 4. 
The display panel as claimed in claim 1, wherein the plurality of side wirings are formed on the side end surface of the substrate at a predetermined interval.
Claim 4. 
The display panel as claimed in claim 1, wherein the plurality of side wirings are formed on a side end surface of the thin film transistor glass substrate at a predetermined interval.
Claim 11. 
The display panel as claimed in claim 1, wherein the first connection pad and the second connection pad are formed closer to the side end surface of the substrate.
Claim 11. 
The display panel as claimed in claim 1, wherein the first connection pad and the second connection pad are formed closer to a side end surface of the thin film transistor glass substrate.
Claim 12. 
A large format display apparatus manufactured by connecting a plurality of display panels, wherein each of the plurality of display panels comprises: a substrate; a plurality of micro light emitting diodes (LEDs) arranged on one surface of the substrate; and a plurality of side wirings formed at an edge of the substrate to electrically connect the one surface of the substrate to an opposite surface to the one surface, wherein three micro LEDs constitute one pixel, wherein a plurality of pixels provided in each of the plurality of display panels are arranged at a first pitch, wherein pixels of adjacent display panels among pixels of the plurality of display panels are arranged at a second pitch that is equal to the first pitch, wherein each of the plurality of side wirings is connected to the one surface, a side end surface, and the opposite surface to the one surface of the substrate, wherein both ends of each of the plurality of side wirings are electrically connected to a first connection pad and a second connection pad formed at the edge of the substrate, respectively, wherein the first connection pad is directly disposed on the one surface of the substrate and the second connection pad is directly disposed on the opposite surface of the substrate, and wherein both ends of each of the plurality of side wirings cover the first connection pad and the second connection pad.
Claim 12. 
A large format display apparatus manufactured by connecting a plurality of display panels, wherein each of the plurality of display panels comprises: a thin film transistor glass substrate; a plurality of micro light emitting diodes (LEDs) arranged on one surface of the thin film transistor glass substrate; and a plurality of side wirings formed at an edge of the thin film transistor glass substrate to electrically connect the one surface of the thin film transistor glass substrate to an opposite surface to the one surface, wherein three micro LEDs constitute one pixel, wherein a plurality of pixels provided in each of the plurality of display panels are arranged at a first pitch, wherein pixels of adjacent display panels among pixels of the plurality of display panels are arranged at a second pitch that is equal to the first pitch, wherein each of the plurality of side wirings is connected to the one surface, a side end surface, and the opposite surface to the one surface of the thin film transistor glass substrate, wherein both ends of each of the plurality of side wirings are electrically connected to a first connection pad and a second connection pad formed at the edge of the thin film transistor glass substrate, respectively, wherein the second connection pad is directly disposed on the opposite surface of the thin film transistor glass substrate, and wherein both ends of each side wiring cover the first connection pad and the second connection pad.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818